Citation Nr: 0505797	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from January 1946 
to December 1948.  He died on May [redacted], 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for the cause of the veteran's death. 


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999.  He was not service-
connected for any disability at the time of his death.

2.  The cause of death was listed as degenerative debility.

3.  Degenerative debility was not manifest during service and 
was not attributable to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  First, VA has a duty to notify the 
appellant of the evidence and information necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the September 2003 statement of 
the case, the RO provided the appellant with the text of 
38 C.F.R. § 3.312, pertaining to the criteria for service 
connection for cause of death.  In a September 2003 letter, 
the RO notified the appellant that information regarding the 
veteran's death was necessary in connection with her claim.  
The RO requested the appellant to provide the names and 
addresses of health care providers who treated the veteran 
during the year preceding his death.

Under a heading entitled "What Must the Evidence Show to 
Support Your Claim," the RO stated that to support the claim 
for DIC benefits, the evidence must show that the veteran 
died while on active duty, or the veteran died from a 
service-related disease or injury, or that the veteran died 
from an injury or disease not related to service, but was 
totally disabled due to a service-related injury at least 10 
years immediately preceding death.

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the September 2003 VCAA letter, the RO stated 
that it was responsible for obtaining relevant records from 
any Federal agency, including medical records from the 
military, from VA hospitals, or from the Social Security 
Administration.  It stated that it would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, including records from State or local governments, 
private doctors and hospitals, or former employers.  The RO 
stressed that the appellant must provide sufficient 
information so the records could be requested from the 
correct person or agency, and that it was the appellant's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The RO notified the veteran that efforts to obtain the 
veteran's service medical records were unsuccessful, and that 
the National Personnel Records Center (NPRC) reported that 
the records may have been destroyed by the 1973 fire.  In an 
October 2002 letter, the RO stated that there might be 
alternate records sources available, and that if the 
appellant was aware of any treatment for conditions which she 
believed caused or contributed to the veteran's death, she 
should provide such information to VA on the NA Form 13055.  
This form was not received by VA.  

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the September 2003 letter, the RO stated that the 
appellant should notify VA if she had no further evidence to 
submit. In a statement dated in September 2003, the appellant 
indicated that she had no additional evidence to submit.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112.  The Board finds that this was 
not prejudicial to the appellant, however.  Although the VCAA 
notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2004).  When any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children, 
and parents.  38 U.S.C.A. § 1310 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran died of degenerative debility.  The veteran's 
widow asserts that this disability was incurred in service.  
Whether degenerative debility was due to an injury or disease 
incurred in service is a matter of medical etiology.  The 
veteran's widow does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  There is no indication that the veteran suffered 
from degenerative debility during service.  Although the 
service medical records were apparently lost in the NPRC 
fire, the Board notes that there are no post-service medical 
records associated with the claims file.  The appellant has 
not submitted any medical records to support her claim nor 
has she indicated the existence of any medical records to 
support her claim.  The appellant's lay testimony is 
insufficient to establish that the veteran's degenerative 
debility was due to a disease or injury in service or that 
the veteran had degenerative debility during service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


